Citation Nr: 1512473	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for vein harvesting of the left leg with residual muscle pain and weakness.  

2.  Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for vein harvesting of the left leg.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966, and from May 1968 to July 1969.  The Veteran served in the Republic of Vietnam from October 1968 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for vein harvesting of the left leg and assigned a 10 percent rating.  

The issue of entitlement to an initial disability rating in excess of 10 percent for vein harvesting of the left leg with residual muscle pain and weakness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent coronary artery bypass surgery in June 1999, at which time veins were harvested from his left leg.  

2.  The Veteran filed a claim for service connection that was received by the RO on December 30, 2011; there is no evidence of a formal or informal claim for service connection for this disability prior to that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 30, 2011, for the grant of service connection for vein harvesting of the left leg have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.156, 3.159, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal here arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Veteran has undergone three VA examinations germane to his claims on appeal.  Though the Board is remanding the issue of entitlement to an increased rating for a new examination, this decision does not affect the underlying rationale behind the earlier effective date analysis.  Indeed, a determination on that issue is wholly separate from post-claim examinations, so any inadequacy in these examinations does not prevent the Board from deciding the effective date claim.  Thus, VA's duty to assist has been met.

II.  Entitlement to an Earlier Effective Date for Service Connection

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after the claimant's separation from service, then the effective date is set as the day following separation or the date that entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  For claims filed more than a year after separation, the effective date is set as the date of receipt of claim or the date entitlement arose, whichever is later.  Id.  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

By way of background, the Veteran underwent coronary artery bypass surgery in June 1999; as part of that surgery, veins were harvested from his left leg.  

The Veteran initially filed a claim for service connection for a heart disability in June 2003; the Veteran did not file a claim for service connection for his left leg vein harvesting disability at that time.  The Veteran filed a claim for service connection for nodules of the bilateral legs in November 2003; he contended that these nodules were related to his in-service herbicide exposure.  The Veteran did not mention his vein harvesting in conjunction with this claim.  

The claim for service connection for a heart disability was denied by the Board in a September 2008 decision; the claim for service connection for bilateral leg nodules was denied by the Board in October 2010.  

After VA regulations were amended to include ischemic heart disease as a disability presumptively related to herbicide exposure, the Veteran reapplied for service connection for a heart disability in November 2011; this claim was granted in a February 2012 rating decision.  

In a claim received by the RO on December 30, 2011, the Veteran sought service connection for a "leg condition due to [his] heart condition."  The Veteran stated that his previous heart surgeries had taken veins from his left leg, and that as a result, he had a painful scar and his leg got cold.  The RO granted service connection for both the Veteran's left leg scar and his vein harvesting disability in a November 2012 rating decision.  The RO assigned an effective date of December 30, 2011, the date his claim for service connection was received by the RO.  

Given these facts and the underlying law, the Board concludes that an earlier effective date is not warranted.  Certainly the Veteran's surgery resulting in vein harvesting occurred long before the currently assigned effective date.  However, the regulation regarding effective dates for service connection provides that the effective date assigned is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Here, a review of the Veteran's voluminous claims file reveals no evidence that he filed a formal or informal claim for benefits for his left leg vein grafting until December 2011, the effective date currently assigned.  

Though the Veteran had previously sought service connection for a bilateral lower leg disability, that previous claim was for nodules on the Veteran's left and right legs that the Veteran contended were related to herbicide exposure.  The Veteran did not mention his vein harvesting in relation to this earlier claim or at any time prior to his December 2011 claim.  

In both his November 2012 notice of disagreement and the January 2013 substantive appeal, the Veteran's attorney included numerous citations to VA law and regulation.  That said, neither the Veteran's attorney nor the Veteran himself has ever stated why an earlier effective date for this disability is warranted.  

Absent evidence of a claim or an intent to file a claim for benefits prior to December 2011, there is no legal basis to grant an earlier effective date in this case.  The preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for vein harvesting of the left leg; there is no doubt to be resolved; and an earlier effective date for the grant of service connection for vein harvesting of the left leg is not warranted.


ORDER

Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for vein harvesting of the left leg is denied.  


REMAND

The Veteran's claim for an increased initial rating for his vein harvesting of the left leg must be remanded.

Again, the Veteran underwent coronary artery bypass surgery in 1999; the Veteran is now service-connected for both coronary artery disease and for the residuals of vein harvesting of the left leg related to his 1999 surgery.  

Pursuant to VA regulation, residuals of aortic and large arterial bypass surgery or arterial graft are to be rated as arteriosclerosis obliterans under Diagnostic Code 7114.  38 C.F.R. § 4.104, DC 7114, Note (2).  Though the Veteran underwent a VA artery and vein conditions examination in October 2012, the examiner did not include any relevant findings as to the Veteran's vein condition, including whether he suffers from claudication on walking, diminished peripheral pulses, tropic changes, persistent coldness of extremity, deep ischemic ulcers, ischemic pain at rest, or a diminished ankle/brachial index.  Though the RO rated the Veteran by analogy to a separate Diagnostic Code 5311, there are no findings relevant to the Diagnostic Code required for application in this case.  A new examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from December 2012 and thereafter and associate them with his claims file.

2.  Schedule the Veteran for a VA artery and veins examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

In accordance with 38 C.F.R. § 4.104, Diagnostic Code 7114, the examiner is specifically requested to provide information regarding arteriosclerosis obliterans as it relates to the Veteran's service-connected left leg vein harvesting disability.  The examiner must state whether the Veteran suffers from claudication on walking, diminished peripheral pulses, tropic changes, persistent coldness of extremity, deep ischemic ulcers, ischemic pain at rest, diminished ankle/brachial index, or any other symptoms related to his service-connected disability.  The examiner should also address the impact this disability has on the Veteran's daily life and ability to maintain employment.

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


